Dean Butch WILSON, Johnny Middlebrooks, Plaintiffs-Appellees,

                                                      v.

    Erskine MINOR, Perry Varner, Roy Moore, Curtis Williams, Kimbrough Ballard, in their official
capacity as Dallas County Commissioners, United States of America, Defendants-Appellants.

                                               No. 99-11145.

                                       United States Court of Appeals,

                                              Eleventh Circuit.

                                                Aug. 4, 2000.

Appeal from the United States District Court for the Southern District of Alabama. (No. 96-01052-CV-BH-
M), William B. Hand, Judge.

Before CARNES, BARKETT and MARCUS, Circuit Judges.

           MARCUS, Circuit Judge:

           Defendants the Dallas County Commission, various county officials,1 and the United States appeal

the district court's order vacating its 1988 injunction which established a new election scheme2 for the County

Commission of Dallas County, Alabama as a remedy for a violation of section 2 of the Voting Rights Act.

The district court found that the 1988 injunction changed the size of the County Commission and was

therefore an impermissible remedy for a voting rights violation in light of recent Supreme Court and Eleventh

Circuit precedent. Because the district court did not clearly err in finding that the 1988 injunction changed

the size of the County Commission, and because the law prohibiting changes in the size of a governing body



       1
       The named Defendants are: John W. Jones, Jr., in his official capacity as Probate Judge of Dallas
County, Alabama; Harris Huffman, in his official capacity as Sheriff of Dallas County, Alabama; W.A.
Kynard, in his official capacity as Circuit Court Clerk of Dallas County, Alabama; Erskine Minor, in his
official capacity as a Dallas County Commissioner; John Lide, in his official capacity as a Dallas County
Commissioner; Perry Varner, in his official capacity as a Dallas County Commissioner; Deans E. Barber,
Jr., in his official capacity as a Dallas County Commissioner; and Ed Vancil, Barbara Sweat, and Thomas
Craig, in their official capacities as members of the Dallas County Board of Registrars. Although named in
the lawsuit as Defendants, John W. Jones and W.A. Kynard both agree with the district court order and have
filed separate Appellee briefs in this action.
   2
    The scheme is called the Lichtman plan and was described in United States v. Dallas County Comm'n,
850 F.2d 1433 (11th Cir.1988).
in order to remedy a section 2 violation is plain, we conclude that the district court did not abuse its discretion

in vacating the 1988 injunction and affirm its order.

                                                        I.

        The facts underlying this case are reasonably straightforward although the case has had a protracted

procedural history. Prior to 1978, the Dallas County Commission was composed of four commissioners

elected from at-large residency districts to concurrent four year terms. Dallas County commissioners served,

and continue to serve, in a part-time capacity. The Dallas County probate judge acted as the chairperson of

the Commission in an ex officio capacity.3 The probate judge held a full-time position and was elected

at-large to six year terms. In his capacity as the ex officio chairperson of the Commission, the probate judge

presided over Commission meetings but, notably, voted only in the event of a tie among the four

commissioners.4 See United States v. Dallas County Comm'n, 850 F.2d 1430, 1432 (11th Cir.1988). In his

capacity as probate judge, the probate judge also had authority to vote with the Commission in filling certain

local office vacancies. See Act No. 196, 1949 Ala. Acts 227; Act No. 197, 1949 Ala. Acts 228; Jones v.

Dallas County, 983 F.2d 237 (11th Cir.1993) (holding that the 1988 injunction did not preclude the probate




    3
     The Alabama Court of Appeals has said that ex officio "means by virtue of the office." Macon County
v. Abercrombie, 9 Ala.App. 147, 62 So. 449, 450 (1913). Black's Law Dictionary 597 (7th ed.1999) provides
a more expansive definition explaining that an ex officio justice is: "A judge who serves on a commission
or board only because the law requires the presence of a judge rather than because the judge was selected for
the position."
   4
      The origins of the current Dallas County Commission are found in a 1901 act of the Alabama legislature.
Alabama Act No. 328 established "the court of county revenues for Dallas county" "to be composed of the
judge of probate as principal judge, and four commissioners." Section 1 of the Act provided that the four
commissioners "shall hold office for four years." Section 2 of the Act provided that "when the court hereby
established shall be in session, the judge of probate shall be the presiding judge thereof when he is present
..., upon a tie vote the presiding judge shall give the casting vote." Section 6 of the Act divided the county
"into four commissioner's districts" and required that "one commissioner shall be elected from each of said
districts ...; provided, that all of said commissioners shall be elected by all of the qualified voters of said
county." Act No. 328, 1900-01 Ala. Acts 890-92. In 1970, each court of county revenue was designated as
the county commission. Act No. 26, 1970 Ala. Acts 2628, now codified at Ala.Code § 11-1-5.

                                                        2
judge from continuing to vote to fill the position of Dallas County tax collector in accordance with Act No.

197).

        In 1978, the United States challenged the at-large method of electing members to the Dallas County

Commission under section 2 of the Voting Rights Act of 1965, as amended, 42 U.S.C. § 1973, on the grounds

that the at-large elections diluted the strength of black voters. See United States v. Dallas County Comm'n,

548 F. Supp. 875, 877 (S.D.Ala.1982), aff'd in part, rev'd in part, vacated and remanded, 739 F.2d 1529 (11th

Cir.1984). In 1982, the district court held that the at-large method of electing county commissioners did not

violate section 2 because the United States had not proved that the statute under which the at-large method

of election was established was motivated by discriminatory intent or that it diluted black voting strength in

Dallas County. See Dallas County Comm'n., 548 F. Supp. at 919. We affirmed in part, reversed in part, and

remanded the case to the district court with specific instructions to consider the role of racially polarized

voting and the lingering effects of discrimination in Dallas County. See United States v. Dallas County

Comm'n, 739 F.2d 1529 (11th Cir.1984). On remand, the district court found that the at-large election scheme

for the Dallas County Commission diluted minority voting strength in violation of section 2. See United

States v. Dallas County Comm'n, 636 F. Supp. 704, 710 (S.D.Ala.1986).

        To remedy the section 2 violation, the district court ordered the county to adopt an election scheme

that created four single-member districts. The district court retained the probate judge, still elected at-large,

as the ex officio chairperson of the Commission. See United States v. Dallas County Comm'n, 661 F. Supp.
955, 958-59 (S.D.Ala.1987). We again reversed holding that the continued inclusion of the at-large elected

probate judge as the ex officio chairperson of the Commission did not fully cure the Commission's section

2 violation. See United States v. Dallas County Comm'n, 850 F.2d 1430, 1432 (11th Cir.1988), cert. denied,

490 U.S. 1030, 109 S. Ct. 1768, 104 L. Ed. 2d 203 (1989). We ordered Dallas County to adopt a five

single-member districting plan for the County Commission with the chairperson of the Commission to be




                                                       3
chosen from among the five commissioners. Id. See also United States v. Dallas County Comm'n, 850 F.2d
1433 (11th Cir.1988) (describing the Lichtman plan).

           The plan established two districts containing black voter majorities of 72.4 percent and 70 percent,

two districts containing white voter majorities of 65 percent and 64 percent, and a fifth swing district

containing a black voter majority of 61.3 percent. See Dallas County Comm'n, 850 F.2d at 1440. The plan

required that the Commission be composed of five full members5 serving the same term of four years and with

the same full voting rights. The probate judge no longer served as the ex officio chairperson of the

Commission; he no longer presided over meetings and did not vote in the event of a tie.6 However, the

probate judge retained authority to vote with the other commissioners when filling certain vacancies in local

office just as he had prior to the 1988 injunction. See Jones, 983 F.2d 237 (11th Cir.1993). In short, the

injunction replaced the role of the probate judge as ex officio chairperson of the Commission with a full

commissioner elected specifically to that position. The role of the probate judge as probate judge, however,

remained intact. On July 13, 1988, the district court directed that the election of the Dallas County

Commission be conducted pursuant to the Eleventh Circuit' s plan.7

           On October 25, 1996, Plaintiffs Dean Butch Wilson and Johnny Middlebrooks, white residents of

Dallas County, Alabama, filed suit against the Dallas County Commission, various county officials, and the

United States alleging that the court-ordered election scheme changed the size of the County Commission

and was, therefore, an improper remedy for a section 2 violation. Specifically, Plaintiffs argued that the



       5
     Dallas County commissioners continued to serve, as they had prior to the injunction, in a part-time
capacity.

    6
     The office of the probate judge continued to be a full-time position, as it was prior to the injunction.
However, the post injunction probate judge devoted all his time to the responsibilities of that office and no
longer spent any of his time acting as the ex officio chairperson of the Commission.

   7
     In March 1992, the Dallas County Commission adopted a new redistricting plan that maintained under
the 1990 Census figures approximately the same racial population breakdown as the 1988 court-ordered plan.


                                                        4
removal of the probate judge as ex officio chairperson of the County Commission and the creation of a fifth

full commissioner, with the same voting rights and serving the same term of years as the other commissioners,

changed the size of the Commission from four members (plus the probate judge acting as chairperson in an

ex officio capacity) to five full members. Plaintiffs sought declaratory and injunctive relief from the

court-ordered plan. Plaintiffs also alleged that the districting plan then in place violated section 5 of the

Voting Rights Act because it had not been precleared, and that the 1988 injunction violated the Tenth

Amendment. On October 17, 1997, Plaintiffs amended their Complaint to add claims alleging that the 1988

injunction violated the Voting Rights Act and the Fourteenth Amendment.

        The district court conducted a four day bench trial in May 1998. On March 29, 1999, the district

court entered judgment for the Plaintiffs. The court held that the 1988 injunction "impermissibly altered the

size" of the Dallas County Commission and was "both illegal and unjustified under the applicable law as well

as the circumstances of this case." Order at 3. The court terminated the 1988 injunction and ordered the

development and implementation of a four single-member district plan. The district court also ordered the

probate judge to resume his position as chairman ex officio with the sole duties of presiding over the

Commission's meetings and casting a vote in the event of a tie. Both the County Commission and the United

States appealed the district court's order.8

                                                     II.

         We review the district court's findings of fact for clear error, and we review its conclusions of law

de novo. See DeKalb County School District v. Schrenko, 109 F.3d 680, 687 (11th Cir.), cert. denied, 522
U.S. 1015, 118 S. Ct. 601, 139 L. Ed. 2d 489 (1997). The decision to modify an injunction is subject to an

abuse of discretion standard, and it is an abuse of discretion to fail to make modifications required by


   8
     In late March 2000, after oral argument had been heard in this case, the Dallas County Commission and
the United States filed Emergency Motions for Stay asking this Court to stay the district court's March 29,
1999 Order and proceedings to enforce that Order pending our judgment on appeal, or alternatively for an
order staying the primary elections for Dallas County commissioners until we ruled on the appeal. On April
5, 2000, we denied Appellants' Motions for Stay.

                                                      5
applicable law. See Ensley Branch, NAACP v. Seibels, 31 F.3d 1548, 1563 (11th Cir.1994); Godfrey v.

BellSouth Telecomm., Inc., 89 F.3d 755, 757 (11th Cir.1996).

                                                        A.

         As an initial matter, the Defendants argue that the district court improperly allowed the Plaintiffs to

challenge the 1988 injunction through an independent action rather than requiring them to intervene in the

action in which the judgment was entered. The Defendants argue that because the Plaintiffs are trying to

amend a judgment issued in a previous case, they should be forced to seek relief from the same court that

entered the original judgment. Indeed, as a general matter, intervention pursuant to Fed.R.Civ.P. 24 is the

appropriate way for an outsider with an interest in an existing lawsuit to come in as a party. See 7C Wright,

Miller & Kane, Federal Practice and Procedure: Civil 2d § 1901, at 228 (1986). Intervention in the original

action is also generally the proper mechanism for a nonparty to seek relief from an existing judgment. See

11 Wright, Miller & Kane, Federal Practice and Procedure: Civil 2d § 2863, at 350 (1995); see also Hines

v. Rapides Parish School Board, 479 F.2d 762, 765 (5th Cir.1973) (holding that "the proper course for

parental groups seeking to question current deficiencies in the implementation of desegregation orders is for

the group to petition the district court to allow it to intervene in the prior action").9

        The Plaintiffs respond that as private citizens who were not parties to the previous action they were

not obliged to intervene in that action when a personal right such as voting was at stake. Plaintiffs rely for

support on Martin v. Wilks, 490 U.S. 755, 762-67, 109 S. Ct. 2180, 2184-87, 104 L. Ed. 2d 835 (1989). In

Wilks, the Supreme Court rejected the argument that because the plaintiff white firefighters failed to timely

intervene in the initial court proceedings, their current challenge to actions taken under the consent decree

arising out of the initial action constituted an impermissible collateral attack. Id. at 762, 109 S.Ct. at 2185.

Instead, the Court held that the white firefighters could challenge employment decisions made pursuant to




    9
     Fifth Circuit decisions issued prior to October 1, 1981 are binding precedent in the Eleventh Circuit.
See Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir.1981) (en banc ).

                                                        6
the consent decree through an independent action. Id. at 762-69, 109 S.Ct. at 2185-88. In rejecting a rule

of mandatory intervention, the Supreme Court explained that it made more sense to place the burden on the

party bringing a lawsuit to join all interested parties rather than to place on all potential additional parties the

duty to intervene. Id. at 765, 109 S.Ct. at 2186. Because the plaintiffs were not joined in the original action,

their independent claims were not therefore precluded. Id. at 761, 109 S.Ct. at 2184.10

         While Wilks offers some support for the Plaintiffs' argument that the district court properly allowed

them to bring an independent action challenging the 1988 injunction, we find even more compelling the fact,

which both sides recognize, that in this case the Plaintiffs' collateral attack was for all practical purposes the

same as an intervention in the original action. Notably, this independent action arose in the same district

court and was heard by the same district judge who handled the original case. Moreover, the parties to the

independent action include all of the parties to the original action, including the United States which was

named in this case because of its status as a party to the prior proceeding, and the district court took judicial

notice of those portions of the original proceedings on which the parties announced an intention to rely. For

these reasons, this case does not implicate the potential problems and prejudice that can arise when plaintiffs

are permitted to challenge relief entered by one court through a wholly independent action commenced in a

different court and before a different judge. In short, Plaintiffs' independent action in this case raises no


    10
      Congress responded to Wilks in the Civil Rights Act of 1991 by explicitly limiting the ability of third
parties to challenge consent decrees resolving claims of employment discrimination through a civil rights
action. Section 108 of the Civil Rights Act provides that a consent degree may not be challenged under the
civil rights laws by a person who prior to the entry of the judgment had actual notice of the proposed
judgment "sufficient to apprise such person that such judgment or order might adversely affect the interests
and legal rights of such person and that an opportunity was available to present objections to such judgment
or order by a future date certain." 42 U.S.C.2000e-2(n)(1). While the Civil Rights Act greatly curtailed the
circumstances in which a nonparty can challenge a consent decree entered in a previous action, it does not
address or undermine the portion of Wilks that is most relevant to our case; namely, the Civil Rights Act does
not have anything to say about whether a nonparty, in cases where it may challenge a previous judgment,
must do so through intervention or an independent action. The Supreme Court's logic that such a challenge
may be made through an independent action rather than through intervention remains unaffected by the Civil
Rights Act. Moreover, this case does not fall within the set of third party actions curtailed by the Civil Rights
Act because this case involves a challenge to an injunction remedying a Voting Rights Act violation rather
than a challenge to a consent decree arising in an employment discrimination case.

                                                         7
danger that different courts will levy competing and contradictory judgments upon the Defendants. As a

result, we have little difficulty in concluding that in this case the district court did not err by allowing the

Plaintiffs to bring their challenge to the 1988 injunction through an independent action.11


   11
      The dissent contends that the Plaintiffs lack Article III standing to assert their claims because they have
failed to demonstrate that they have suffered any concrete and particularized injury stemming from the 1988
injunction. As an initial matter, we note that neither Defendant saw fit to challenge the Plaintiffs' standing
on appeal. Of course, a federal court has an independent obligation to ensure that it has jurisdiction over any
claim brought before it even if jurisdictional questions are not raised by either party. See United States v.
Hays, 515 U.S. 737, 742, 115 S. Ct. 2431, 2435, 132 L. Ed. 2d 635 (1995) (noting that "[t]he question of
standing is not subject to waiver.... 'The federal courts are under an independent obligation to examine their
own jurisdiction, and standing is perhaps the most important of [the jurisdictional] doctrines.' ") (quoting
FW/PBS, Inc. v. Dallas, 493 U.S. 215, 230-31, 110 S. Ct. 596, 607-08, 107 L. Ed. 2d 603 (1990)) (internal
quotation marks omitted); University of South Alabama v. American Tobacco Co., 168 F.3d 405, 410 (11th
Cir.1999) (emphasizing that "it is well settled that a federal court is obligated to inquire into subject matter
jurisdiction sua sponte whenever it may be lacking"). Therefore, while the Defendants' silence does not
absolve us of the responsibility to do our own standing analysis, we find it significant that neither the United
States nor the Dallas County Commission found this argument worthy of mention on appeal.

                 In support of its standing argument, the dissent suggests that this Circuit's decision in Meek
        v. Metropolitan Dade County Florida, 985 F.2d 1471 (11th Cir.1993), which is directly on point, has
        been overruled by more recent Supreme Court cases. In Meek, this Court affirmed the standing of
        voters to participate in an action challenging the constitutionality of the voting scheme to which they
        were subject. The plaintiffs, black and Hispanic residents of Dade County, challenged a voting
        scheme in which the eight County Commissioners were selected from eight districts but each
        commissioner was elected at-large. The plaintiffs argued that the at-large election scheme violated
        section 2 of the Voting Rights Act. Two residents of Dade County who were registered voters sought
        to intervene to defend the existing election scheme. The district court denied the intervenors' motions
        to intervene holding that their interests were identical to the defendants' and adequately represented
        by them. After a bench trial, the district court ruled that the election scheme did violate section 2,
        and the defendants decided not to appeal the decision. The intervenors filed new motions to
        intervene in order to pursue the defendants' appeal. The district court denied these motions without
        explanation. On appeal the plaintiffs argued that the intervenors lacked standing to intervene because
        they "lack[ed] sufficiently substantial legally protectible interests." Meek, 985 F.2d at 1480. This
        Court reversed making clear that the intervenors had suffered an injury sufficiently concrete not only
        to permit them to intervene in the action but also sufficient to give them standing to defend the
        general election scheme on appeal. We explained that:

                 The intervenors sought to vindicate important personal interests in maintaining the election
                 system that governed their exercise of political power, a democratically established system
                 that the district court's order had altered. As such, they alleged a tangible actual or
                 prospective injury and did not merely challenge unlawful conduct in the abstract. See
                 generally, e.g. Lujan v. Defenders of Wildlife, 504 U.S. 555, 574-75, 112 S. Ct. 2130, 2144,
                 119 L. Ed. 2d 351 (1992). Moreover, we reject appellees' contention that the intervenors had
                 only nonjusticiable generalized grievances simply because they asserted interests widely

                                                       8
        shared by others. Note 11—Continued Allen v. Wright, 468 U.S. 737, 756-60, 104 S. Ct.
3315, 3327-29, 82 L. Ed. 2d 556 (1984).

Id. at 1480. See also Clark v. Putnam County, 168 F.3d 458, 462 (11th Cir.1999) (holding that six
black voters were entitled to intervene to defend a court-ordered single-member-district voting plan
because they had an interest at stake in the action and that interest was not adequately represented
by the existing defendant in the action). Like the intervenors in Meek, the Plaintiffs in this case seek
to protect their interests in being free from an illegal court-imposed electoral system.

         Instead of addressing Meek head on, the dissent suggests that its holding has been overruled
or somehow eviscerated by the Supreme Court in Arizonans for Official English v. Arizona, 520 U.S.
43, 117 S. Ct. 1055, 137 L. Ed. 2d 170 (1997), and Hays, 515 U.S. 737, 115 S. Ct. 2431, 132 L. Ed. 2d
635. The dissent relies on these cases for two broad assertions: first, that in order to have standing
"a person must show ... an invasion of a legally protected interest that is concrete and particularized
and actual or imminent," Arizonans for Official English, 520 U.S. at 64, 117 S.Ct. at 1067 (citing
Lujan v. Defenders of Wildlife, 504 U.S. 555, 560, 112 S. Ct. 2130, 2136, 119 L. Ed. 2d 351 (1992))
(internal quotation marks omitted); and second, that "a generalized grievance against allegedly
illegal governmental conduct" is not sufficient to establish standing, Hays, 515 U.S. at 743, 115 S.Ct.
at 2435 (citations omitted). A more detailed and critical analysis of these cases, however, makes
clear that neither offers support for the dissent's position in this case.

          In Arizonans for Official English, a state employee, Maria-Kelly F. Yniguez, sued the State
and its Governor, Attorney General, and Director of the Department of Administration seeking an
injunction against enforcement of a state constitutional amendment making English the state's official
language. Both the district court and the court of appeals ruled that the English only amendment was
unconstitutional. The Supreme Court vacated these opinions and held that because Yniguez had
resigned from her position with the state while the case was on appeal the case had become moot.
In dicta the Court expressed "grave doubts" about whether the sponsors of the amendment, Arizonans
for Official English Committee (AOE) and its Chairman, Robert Park, had standing to intervene to
defend the amendment's constitutionality on appeal. Arizonans for Official English, 520 U.S. at 66,
117 S.Ct. at 1068. AOE and Park argued that as the initiative proponents they had a quasi-legislative
interest in defending the constitutionality of the measure they sponsored. The Court noted that while
it has "recognized that state legislators have standing to contest a decision holding a state statute
unconstitutional if state law authorizes legislators to represent the State's interests," id. at 65, 117
S.Ct. at 1068, AOE and its members were not elected representatives and the Court was "aware of
no Arizona law appointing initiative sponsors as agents of the people of Arizona to defend, in lieu
of public officials, the constitutionality of initiatives made law of the State," id. The Court also cast
doubt on AOE's assertion of representational or associational standing noting that "[t]he requisite
concrete injury to AOE members is not apparent." Id. at 66, 117 S. Ct. at 1068.

         The question of whether AOE and Park had standing as the sponsors of particular legislation
to represent the state's interest in defending that legislation provides no guidance on whether voters
who live within a governing unit have standing to challenge an allegedly illegal voting scheme to
which they are subject by virtue of their residence. Moreover, the Court in Arizonans for Official
English did not even resolve the standing issue because of its conclusion that the case was moot. Id.


                                               9
         In Hays, the Supreme Court held that the appellees lacked standing to challenge a Louisiana
redistricting plan when none of the appellees resided in the district that was the primary focus of their
racial gerrymander claim. Hays, 515 U.S. at 739, 115 S.Ct. at 2433. The Court emphasized,
however, that voters who lived in the allegedly gerrymandered district would have suffered an injury
sufficient to establish standing. According to the Court, "Where a plaintiff resides in a racially
gerrymandered district [ ] the plaintiff has been denied equal treatment because of the legislature's
reliance on racial criteria, and therefore has standing to challenge the legislature's action." Hays, 515
U.S. at 744-45, 115 S.Ct. at 2436 (citations omitted). The dissent relies on Hays to argue that
because the Plaintiffs allege only that they are residents of Dallas County, rather than of a particular
racially gerrymandered district, they have not satisfied the requirements of standing. Dissenting Op.
at 3287. This argument misapplies the holding of Hays.

          Hays lays down a bright-line standing rule for a particular class of cases alleging illegal racial
gerrymandering with respect to voting districts: if the plaintiff lives in the racially gerrymandered
district, she has standing; if she does not, she must produce specific evidence of harm other than the
fact that the composition of her district might have been different were it not for the gerrymandering
of the other district. There is no suggestion in Hays—or any subsequent decision that we are aware
of—that the district-by-district analysis adopted in that decision applies to a case such as this or Meek
which does not have anything to do with gerrymandering and relates instead to an allegedly illegal
electoral scheme covering an entire election area.

         This is not a case in which the plaintiffs are alleging racial gerrymandering in one particular
voting district where they do not reside. In this case, the Plaintiffs contend that all of Dallas County
is being subjected to an illegal election scheme that expands the size of the County Commission from
four members to five members thereby altering the voting strength of each voter within the County.
Unlike in Hays, the Plaintiffs in this case are residents of the area governed by the challenged illegal
election scheme and their voting powers plainly are affected by that scheme.

         Moreover, we emphasize that Hays ' narrow holding regarding standing in the
gerrymandering context is entirely consistent with our broader holding in Meek. In Hays, the
Supreme Court held that plaintiffs had standing to bring their racial gerrymandering claim if they
lived in the allegedly gerrymandered district. In Meek we held that respondents had standing to
defend the election scheme to which they were subject when that entire election scheme had been
challenged as illegal. In both cases the essential point remains that in order to have standing one
must reside in the area directly affected by the allegedly illegal voting scheme. Hays is in no way
inconsistent with our holding in Meek.

         Simply put, the case at hand is squarely controlled by this Court's holding in Meek. Meek has
neither been explicitly overruled nor implicitly undermined by the Supreme Court's decisions in
Arizonans for Official English, or Hays, and we are bound to follow it. See United States v. Hogan,
986 F.2d 1364, 1369 (11th Cir.1993) (explaining that "it is the firmly established rule of this Circuit
that each succeeding panel is bound by the holding of the first panel to address an issue of law, unless
and until that holding is overruled en banc, or by the Supreme Court"). Moreover, our decision in
Meek is altogether consistent with the holdings of other circuits granting voters standing to challenge
election schemes to which they are subject. See League of United Latin American Citizens, Council
No. 4434 v. Clements, 999 F.2d 831 (5th Cir.1993) (finding judges who had intervened as defendants
had Article III standing as voters affected by the challenged judicial election scheme to pursue the

                                               10
                                                      B.

         The law relevant to the Plaintiffs' challenge to the 1988 injunction is by now clear and undisputed.

A federal court cannot modify the size of an elected governing body in order to remedy a section 2 violation

because there is no principled reason to choose a legislative body of one size over one of a different size for

the purposes of determining whether there has been vote dilution. See generally Holder v. Hall, 512 U.S.
874, 114 S. Ct. 2581, 129 L. Ed. 2d 687 (1994); White v. Alabama, 74 F.3d 1058 (11th Cir.1996); Nipper v.

Smith, 39 F.3d 1494 (11th Cir.1994) (en banc ), cert. denied, 514 U.S. 1083, 115 S. Ct. 1795, 131 L. Ed. 2d
723 (1995). In Holder, black voters argued that the size of the county commission of Bleckley County,

Georgia violated section 2 of the Voting Rights Act. Bleckley County always had a single-commissioner form

of government, but in 1985 the state legislature authorized the county to adopt by referendum a multimember

commission consisting of five members elected from single-member districts and a chair elected at-large.

Voters, however, defeated the proposal thereby prompting a challenge by black voters. A majority of the

Supreme Court held that the size of a governing body is not subject to a vote dilution challenge under section

2. The plurality opinion, written by Justice Kennedy and joined by Chief Justice Rehnquist and Justice

O'Connor, explained that in order to find liability in a section 2 case, a court must find a reasonable

alternative practice as a benchmark against which to measure whether the existing voting practice results in

vote dilution. Holder, 512 U.S. at 880, 114 S.Ct. at 2585. The plurality then explained that "the search for

a benchmark is quite problematic when a § 2 dilution challenge is brought to the size of a government body"

because "[t] here is no principled reason why one size should be picked over another as the benchmark for

comparison." Id. at 881, 114 S.Ct. at 2586. The plurality therefore concluded that "a plaintiff cannot

maintain a § 2 challenge to the size of a government body, such as the Bleckley County Commission." Id.

at 885, 114 S.Ct. at 2588. Justices Thomas and Scalia agreed with the holding that "the size of a governing



        case independently on appeal); United Jewish Organizations of Williamsburgh, Inc. v. Wilson, 510
F.2d 512 (2nd Cir.1975) (holding that white voters had standing as voters to challenge New York's
        legislative redistricting plan designed to comply with the Voting Rights Act).

                                                      11
body cannot be attacked under § 2" but rested their concurrence on other grounds.12 See Id. at 891, 114 S.Ct.

at 2591 (Thomas, J., concurring in judgment).

         We have since held twice that Holder limits the remedial powers of the federal courts under section

2 and prohibits district courts from changing the size of a county governing body. In Nipper we rejected a

section 2 vote dilution challenge brought by black registered voters and an association of black attorneys to

the at-large election system used to elect the judges of Florida's Fourth Judicial Circuit Court. The plaintiffs

contended that the use of at-large elections diluted black voting strength. They sought the creation of

subdistricts that would ensure their ability to elect black judges of their choice. Nipper, 39 F.3d at 1496-97.

In rejecting the plaintiffs' claim for relief, we emphasized that "under Holder, federal courts may not mandate

as a section 2 remedy that a state or political subdivision alter the size of its elected bodies.... Federal courts

may not [ ] alter the state's form of government itself when they cannot identify 'a principled reason why one

[alternative to the model being challenged] should be picked over another as a benchmark for comparison.'

" Id. at 1532 (quoting Holder, 512 U.S. at 881, 114 S. Ct. at 2586).

         Similarly, in White, we vacated the district court's approval of a settlement agreement entered into

between a class of black voters in Alabama and the State of Alabama which would have increased the size

of the Alabama courts of appeals. White, 74 F.3d at 1061. In White, a class composed of all black voters in

Alabama argued that the at-large election process used to elect members of Alabama's appellate courts diluted

the voting strength of black voters in violation of section 2 of the Voting Rights Act. Id. at 1059. The parties

entered an agreement, which the United States Department of Justice precleared, that would have restructured

the Supreme Court of Alabama, the Court of Criminal Appeals, and the Court of Civil Appeals by increasing

the size of those courts and creating a selection process that would ensure that the black voters of Alabama




    12
      Justice Thomas emphasized that "[o]nly a 'voting qualification or prerequisite to voting, or standard,
practice, or procedure' can be challenged under § 2" and concluded that the size of a governing body is not
a "standard, practice, or procedure" within the terms of section 2. Holder, 512 U.S. at 892, 114 S.Ct. at 2591.


                                                        12
had at least two "representatives of their choice" on each court. Id. at 1061. The district court approved the

agreement and made it part of the final judgment. Id. at 1061. Again, we held that in approving such relief

the district court exceeded its authority under section 2 and vacated the district court's judgment. Id. at 1061.

We emphasized that under Holder and Nipper, the district court "lacked the authority to require Alabama to

increase the size of its appellate courts." Id. at 1072.

         No one disputes that this is binding authority applicable in this case. The primary issue, then, is the

factual one of whether the 1988 injunction imposed by the district court changed the size of the Dallas County

Commission.13 More specifically, the question boils down to this: whether the pre-injunction probate judge

acting in his role as ex officio chairperson of the Commission should be counted as a full member of the




   13
       Just as the determination of whether there has been vote dilution in a section 2 Voting Rights Act case
is a finding of fact, so too is the determination of whether there has been a change in the size of the Dallas
County Commission an ultimate finding of fact subject to clear error review. See Thornburg v. Gingles, 478
U.S. 30, 78-79, 106 S. Ct. 2752, 2780-81, 92 L. Ed. 2d 25 (1986) (affirming that ultimate finding of vote
dilution is a question of fact subject to the clearly erroneous standard of review). In Gingles, the Supreme
Court explained that the "ultimate finding of vote dilution" is a question of fact because the trial court's
determination is necessarily based on a consideration of the totality of the circumstances and is " 'peculiarly
dependent upon the facts of each case.' " Id. at 79, 106 S.Ct. at 2781 (quoting Rogers v. Lodge, 458 U.S. 613,
621, 102 S. Ct. 3272, 3277, 73 L. Ed. 2d 1012). Cf. United States v. DeVaron, 175 F.3d 930, 938 (11th
Cir.1999) (en banc ) (holding that determination of defendant's role in the offense is an ultimate finding of
fact subject to the same clear error review as were the subsidiary facts on which it was based); Tinkler v.
United States, 982 F.2d 1456, 1466 (10th Cir.1992) (noting that ultimate findings "like 'subsidiary'
fact-findings, are subject nevertheless to the rule that findings of fact are not to be set aside unless clearly
erroneous"). Similarly, in De Varon, we held that a district court's determination of a defendant's role in the
offense is a finding of fact to be reviewed for clear error. De Varon, 175 F.3d at 937. We explained that the
determination regarding role in the offense was based directly and without legal intermediation or
interpretation on the district court's subsidiary factual findings regarding "the defendant's role in her relevant
conduct and the relative degrees of culpability of the other participants in that conduct." Id. at 938. In this
case, as in Gingles and DeVaron, the ultimate question about whether the size of the Commission changed
is derived directly from the district court's subsidiary factual findings regarding the differences in voting
power, term in office, and duties of the probate judge as ex officio chairperson and the full Commission
member with whom he was replaced. We add that this determination is not a mixed question of law and fact
because the question about the size of the Commission flows directly from the subsidiary factual findings and
is unmediated by any intervening legal standard or definition. See Suburban Realty Co. v. United States, 615
F.2d 171, 181 (5th Cir.1980) (explaining that a question that involves the application of legal standards to
facts is best characterized as a mixed question of fact and law); Stevens v. United States, 302 F.2d 158, 165
(5th Cir.1962) (noting that a mixed question of law and fact involves the application of a legal standard to
a particular situation).

                                                       13
Commission for the purposes of determining the pre-injunction size of the Commission. If the probate judge

acting as chairperson of the Commission in an ex officio capacity had essentially the same duties, power, and

purpose as the full Commission member with whom he was replaced, then we must find that the size of the

Commission did not change. If however, the probate judge acting as ex officio chair of the Commission

played a significantly different role on the Commission than did the full Commission member with whom

he was replaced then the size of the Commission did change. We conclude that because the differences

between the role of the probate judge acting as chairperson of the Commission in an ex officio capacity and

the role of a full Commission member are indeed substantial and important, the district court did not clearly

err in finding that the 1988 injunction changed the size of the Dallas County Commission.

         Defendants argue simply that the 1988 injunction did not change the size of the Commission because

before the injunction the probate judge in his role as ex officio chairperson acted as a full Commission

member. They contend that both before and after the 1988 injunction the Commission should be viewed as

having five members, and only the manner of electing the officials changed. Defendants contend that the fact

that the probate judge was an ex officio member of the Commission does not mean that he was not a full

member. They stress that historically the probate judge played an active role in the Commission.14 Moreover,

they argue that the differences in voting rights between the pre-1988 probate judge as ex officio chairperson

and the current chairperson do not indicate that the probate judge/chairperson was not a full Commission

member. While they concede, as they must, that the pre-injunction probate judge/chairperson did not have

full voting rights, they observe that he was the deciding vote in the event of a tie and therefore voted in every

situation in which his vote would have made a difference.             The Defendants add that the probate

judge/chairperson's tie-breaking voting power indicates that the probate judge played as significant a role in




    14
      Appellants point out that Probate Judge John W. Jones, the Commission Chairperson before 1988,
represented the Commission in meetings and on various committees and was a spokesperson for the
Commission at private and public functions.

                                                       14
policy-making as did the other four commissioners and shows that Commission policy before the 1988

injunction was set by five, rather than four Commission members.

        Defendants also point to Dillard v. Crenshaw County, Ala., 831 F.2d 246 (11th Cir.1987) in support

of their contention that the pre-1988 probate judge acting in his capacity as the ex officio chairperson of the

Commission should be considered a full Commission member. Dillard involved a section 2 challenge to the

at-large election of the commissioners of the Calhoun County Commission in Calhoun County, Alabama.

The Calhoun County Commission was originally composed of two associate commissioners and a

chairperson, all elected at-large. The district court issued an injunction against the at-large election of the

commissioners and ordered Calhoun County to respond with proposals as to how to solve the section 2

violation. Calhoun County responded with a proposal to increase the membership of the commission to five

but to retain the position of an at-large commission chairperson. The district court rejected the at-large chair

position and ordered instead that the chair rotate among the five associate commissioners. On appeal, we

considered whether the district court correctly ruled that the at-large position proposed by Calhoun County

failed to correct the original section 2 violation. Calhoun County tried to distinguish the new proposed

chairperson elected at-large, from the old position in an effort to argue that the new chairperson really held

an independent office and should not be subject to the proportional representation issues of section 2. Calhoun

County emphasized that the proposed commission chairperson would have only a limited legislative role;

he would preside over commission meetings but would have no vote except in the case of a tie. Calhoun

County argued that because the new chairperson would serve primarily an administrative, not a legislative

role, the chairperson should not be considered a full member of the commission. Instead, the County argued,

the proposed chairperson position should be treated as a separate single-member office.

        We rejected the County's argument and held that because of the historical and practical overlap

between the roles of the commission and the chairperson, the chairperson could not be considered a separate

single-member office position. See Dillard, 831 F.2d at 251. We held that the chairperson was a full member



                                                      15
of the commission subject to proportional representation issues and that the district court correctly ruled that

electing the chairperson at-large failed to correct the original section 2 violation. Id. at 252-53.

        Appellants contend that because the proposed chairperson in Dillard was considered a full

commission member for the purposes of a section 2 remedy, the pre-injunction probate judge acting in his

capacity as ex officio chairperson also should be considered a full member of the Commission since the two

had similar roles and the same voting capacity. However, we do not find Dillard a helpful model for the

present case. There are critical differences between the two cases which undermine Dillard's usefulness in

helping us determine whether the pre-injunction probate judge acting in his capacity as ex officio chairperson

in the present case should be counted as a full commission member.

        In Dillard, the chairperson had historically been a full member of the commission. The commission

was originally composed of two associate commissioners and a chairperson, all of whom were elected at-large

from the whole county and all of whom had full and equal voting power. See id. at 247. The historical status

of the chairperson as a full commission member with full and equal voting power was critical to our

conclusion in Dillard that the proposed chairperson should also be treated as a full commission member for

section 2 purposes. See id. at 251 (explaining that "[b]oth historically and practically, the overlap between

the roles of the commission and the chairperson do not allow us to consider this office as a separate,

single-office position"). Notably, Dillard did not involve the question raised in the present case of whether

a probate judge acting as a chairperson in an ex officio capacity, with substantially different voting powers,

a different term of office, and different responsibilities from the other commissioners, should be considered

a full commission member for the purposes of determining the size of the governmental body. The fact that

we previously held that a proposed commission chairperson designed to replace a position historically filled

by a full commission member must be treated as a full member for purposes of a section 2 challenge, does

not shed light on whether in this case the pre-injunction probate judge acting in his capacity as the ex officio




                                                      16
chairperson of the Commission, who was not historically treated as a full Commission member, should be

counted as a full member for the purposes of determining the size of the commission.

          Plaintiffs emphasize what appear to us to be several critical differences here between the

pre-injunction probate judge acting in his capacity as the ex officio chairperson of the Commission and the

full Commission member with whom he was replaced after the injunction. First, the probate judge was

elected as a probate judge, not as a Commission member. The probate judge simply acted as chairperson of

the Commission in an ex officio capacity but was never elected to a position on the Commission. Second,

the probate judge was chosen in different elections and served a different term of years than did the

commissioners. Therefore, while the commissioners served concurrent four year terms on the Commission,

the probate judge, who was elected to six year terms, served as the ex officio chairperson of the Commission

for a longer term of years. Third, in his capacity as ex officio chairperson of the Commission, the probate

judge did not possess the same voting rights as did the other commissioners. Instead of voting on all matters,

the probate judge acting as chairperson ex officio voted only in cases of a tie.15

          We emphasize that the issue before us is the narrow and discrete factual question of whether the

change from a Commission composed of four full commissioners plus a probate judge acting as chairperson

in an ex officio capacity—who was elected to a different position, holds office for a different term of years,

and has different voting powers on the Commission than the full members—to a Commission composed of

five full Commission members (one of whom is designated as chairperson)—who were all elected specifically

to that office, all hold office for the same term of years, and all possess the same voting powers—is

significant enough for us to conclude that a change in the size of the Commission occurred. We recognize




     15
         We note, however, that both before and after the 1988 injunction, the probate judge in his role as
probate judge had authority to vote with the Commission when filling certain vacancies in local office. See
Act No. 196, 1949 Ala. Acts 227; Act No. 197, 1949 Ala. Acts 228; Jones v. Dallas County, 983 F.2d 237
(11th Cir.1993) (holding that the 1988 injunction did not preclude the probate judge from continuing to vote
to fill the position of Dallas County tax collector in accordance with Act No. 197). Therefore, the role of the
probate judge as probate judge remained largely the same both before and after the injunction.

                                                      17
that real arguments exist on the other side and that the determination of whether the probate judge acting as

ex officio chairperson looks like a full Commission member for purposes of comparing the sizes of the pre

and post injunction Commissions is largely a judgment call. However, we find that the differences in role,

purpose, and power between the probate judge acting as chairperson of the Commission in an ex officio

capacity and a full Commission member are significant and compel us to conclude that the 1988 injunction

effectively changed the size of the Dallas County Commission.

        Perhaps even more important than our own finding, however, is the fact that the district court made

a clear and unequivocal factual finding that the 1988 injunction changed the size of the Dallas County

Commission and we must review this finding for clear error. See Thornburg v. Gingles, 478 U.S. 30, 78-79,

106 S. Ct. 2752, 2780-81, 92 L. Ed. 2d 25 (1986) (affirming that ultimate finding of vote dilution is a question

of fact subject to the clearly erroneous standard of review); United States v. De Varon, 175 F.3d 930, 938

(11th Cir.1999) (en banc ) (explaining that ultimate factual findings like the subsidiary facts on which they

are based are entitled to clear error review); Tinkler v. United States, 982 F.2d 1456, 1466 (10th Cir.1992)

(noting that ultimate findings "like 'subsidiary' fact-findings, are ... not to be set aside unless clearly

erroneous"). According to the district court, the 1988 injunction "impermissibly altered the size of [the Dallas

County Commission] [ ] by expelling the chairman ex-officio simply because he was also the Probate Judge

who must be elected at-large and by creating a previously unauthorized commissioner position...." Order at

3.16 Indeed, the district court's finding is consistent with our own prior understanding of the effect of the 1988

injunction. In this Court's 1988 decision instructing the district court to impose the 1988 injunction, we

explicitly recognized that the result of the injunction was an alteration of the size of the Commission. We




        16
          The district court concluded that Appellants' attempt to equate the pre-injunction probate
judge/chairperson with a regular commission member is comparing "apples with oranges in an effort to avoid
the limitations which are now recognized as legitimate proscriptions against judicial overreaching." Order
at 19.

                                                       18
stated: "The court is aware that its adoption of a five single-member district plan results in the creation of

an additional elected official." Dallas County Comm'n, 850 F.2d at 1432 n. 2.

        After thoroughly reviewing all of the evidence before us, we conclude that the 1988 injunction is

most accurately understood as changing the size of the Dallas County Commission. The district court found

as much and we hold that this finding was not clear error. In light of this factual finding and the clear

precedent from both the Supreme Court and this Circuit establishing that a change in the size of a governing

body is not a proper remedy for a section 2 violation, the district court's conclusion that the 1988 injunction

was an impermissible remedy for a section 2 violation was essential. Accordingly, we conclude that the

district court did not abuse its discretion in vacating the 1988 injunction and affirm its March 29, 1999 Order.

        AFFIRMED.

        BARKETT, Circuit Judge, dissenting:

        I dissent because I do not believe that the plaintiffs have standing in this case. Wilson and

Middlebrooks filed suit to terminate an injunction entered in an earlier case in which they never participated,

either as plaintiffs, defendants or intervenors. Because they fail to demonstrate that they have suffered any

concrete and particularized injury stemming from this earlier injunction, they have also failed to demonstrate

that they have standing under Article III of the Constitution to bring these claims. See Federal Election

Comm'n v. Akins, 524 U.S. 11, 23-24, 118 S. Ct. 1777, 141 L. Ed. 2d 10 (1998); Arizonans for Official English

v. Arizona, 520 U.S. 43, 64, 117 S. Ct. 1055, 137 L. Ed. 2d 170 (1997); Lujan v. Defenders of Wildlife, 504
U.S. 555, 560, 112 S. Ct. 2130, 119 L. Ed. 2d 351 (1992). On this record there is no basis for concluding that

Wilson and Middlebrooks satisfy the elements of standing, either as plaintiffs in this independent action or

in order to intervene in the earlier lawsuit.

        Before a federal court may exercise jurisdiction over a claim brought before it, the court must

determine that the litigants have standing to bring that suit. As the Supreme Court has emphasized repeatedly,

        [t]he question of standing is not subject to waiver, however: "[We] are required to address the issue
        even if the courts below have not passed on it, and even if the parties fail to raise the issue before us."


                                                       19
        The federal courts are under an independent obligation to examine their own jurisdiction, and
        standing is perhaps the most important of the jurisdictional doctrines.

United States v. Hays, 515 U.S. 737, 742, 115 S. Ct. 2431, 132 L. Ed. 2d 635 (1995) (emphasis added) (citing

FW/PBS, Inc. v. Dallas, 493 U.S. 215, 230-231, 110 S. Ct. 596, 107 L. Ed. 2d 603 (1990)); see also Arizonans,
520 U.S. at 73, 117 S. Ct. 1055. The Supreme Court has "made clear that it is the burden of the party who

seeks the exercise of jurisdiction in his favor clearly to allege facts demonstrating that he is a proper party

to invoke judicial resolution of the dispute." United States v. Hays, 515 U.S. 737, 743, 115 S. Ct. 2431, 132
L. Ed. 2d 635 (1995) (citations and internal quotation marks omitted). Wilson and Middlebrooks have not

borne this burden.

        In order "[t]o qualify as a party with standing to litigate, a person must show, first and foremost, an

invasion of a legally protected interest that is concrete and particularized and actual or imminent." Arizonans,
520 U.S. at 64, 117 S. Ct. 1055 (citing Lujan, 504 U.S. at 560, 112 S. Ct. 2130) (internal quotation marks

omitted). As the Court made clear in Lujan, in order to be "particularized," the injury "must affect the

plaintiff in a personal and individual way." Id. at 560-61 & n. 1, 112 S. Ct. 2130. The Supreme Court has

"repeatedly refused to recognize a generalized grievance against allegedly illegal governmental conduct as

sufficient for standing to invoke the federal judicial power." Hays, 115 S. Ct. 2431, 515 U.S. at 743 (citations

and internal quotation marks omitted).

        In its footnote, the majority relies on Meek v. Metropolitan Dade County, 985 F.2d 1471, 1480 (11th

Cir.1993), to support standing in the instant case. Meek, an Eleventh Circuit case decided prior to the

Supreme Court's decisions in Arizonans and Hays, stated that individuals have a private right "to vindicate

important personal interests in maintaining the election system that governed their exercise of political power,

a democratically established system that the district court's order had altered." Id. However, in light of more




                                                      20
recent Supreme Court pronouncements on standing, I do not think that such an ill-defined interest is

sufficiently concrete to support standing under Article III.1

            In Hays, the Supreme Court expressly affirmed the rule against generalized grievances, holding that

the mere fact that appellees in that case were residents and voters of Louisiana was not sufficient to give them

standing to challenge Louisiana's congressional redistricting plan. The Court rejected appellees' position that

"anybody in the State has a claim," Hays, 515 U.S. at 743-44, 115 S. Ct. 2431, and restricted standing to

"those who are personally denied equal treatment " by the challenged discriminatory conduct. Id. (emphasis

added). The Court contrasted the generalized grievance asserted by appellees in that case with the type of

concrete equal protection injury that would be sufficient to sustain standing. The Court found that residents

of a racially gerrymandered district would have standing to challenge the redistricting because "[v]oters in

such districts may suffer the special representational harms racial classifications can cause in the voting

context."2 Id. at 745, 115 S. Ct. 2431.

            The panel in Meek rejected the contention that the intervenors had only nonjusticiable generalized

grievances on the grounds that "if we accepted such an argument, we would be forced to conclude that most

of the plaintiffs also lack standing, a conclusion foreclosed by the many cases in which individual voters have

been permitted to challenge election practices," citing as precedent Whitcomb v. Chavis, 403 U.S. 124, 91
S. Ct. 1858, 29 L. Ed. 2d 363 (1971), and Baker v. Carr, 369 U.S. 186, 82 S. Ct. 691, 7 L. Ed. 2d 663 (1962).

The recent Supreme Court cases make clear that this reasoning misconceives the nature of the injury alleged

in voting rights cases. Plaintiffs' standing to assert their claims against the challenged election practices in


    1
     The two decisions of other circuits which the majority cites in support of standing were also decided
prior to Arizonans and Hays. See League of United Latin American Citizens, Council No. 4434 v. Clements,
999 F.2d 831 (5th Cir.1993); United Jewish Organizations of Williamsburgh, Inc. v. Wilson, 510 F.2d 512
(2nd Cir.1975).
        2
      The Hays Court stated that a voter would have standing "[w]here a plaintiff resides in a racially
gerrymandered district," 515 U.S. at 745, 115 S. Ct. 2431 explaining that in such a situation "the plaintiff has
been denied equal treatment because of the legislature's reliance on racial criteria, and therefore has standing
to challenge the legislature's action." Id. (emphasis added).

                                                        21
Whitcomb, 403 U.S. at 128-29, 91 S. Ct. 1858, and Carr, 369 U.S. at 207-8, 82 S. Ct. 691, derived not from

their status as individual voters, but from the fact that they were personally denied equal treatment in violation

of the Fourteenth Amendment. Similarly, the plaintiffs in Meek alleged a concrete injury in the form of vote

dilution under Section 2 of the Voting Rights Act. See Meek v. Metropolitan Dade County, 908 F.2d 1540,

1541-42 (11th Cir.1990). Those plaintiffs, as Hays recognizes, alleged cognizable injury to their statutory

or constitutional rights.

        In the instant case, plaintiffs fail to allege in their complaint either the exact nature of the alleged

injury suffered or that they have any "personal stake" in the outcome of this litigation. See Lujan, 504 U.S.

at 583, 112 S. Ct. 2130. We are left to speculate in what personal and individual way they have been injured.3

Plaintiffs' claim that the Court's injunction in the earlier suit was ultra vires in light of Holder is no more

specific than an assertion of the generalized right to have the government "act in accordance with law," a right

which the Supreme Court rejected in Allen v. Wright, 468 U.S. 737, 754, 104 S. Ct. 3315, 82 L. Ed. 2d 556

(1984). Nor do plaintiffs articulate any cognizable theory of harm under equal protection or vote dilution

jurisprudence. To the contrary, the majority writes that Wilson and Middlebrooks "seek to protect their

interests in being free from an illegal court-imposed electoral system." This characterization, and the

concomitant implication that all of Dallas County would have standing to bring suit because "all of Dallas

County is being subjected to an illegal election scheme," only serves to underscore the generalized nature of

Wilson and Middlebrook's grievance. As the Hays court explained,




    3
      Based on this record, plaintiffs have not demonstrated standing to bring any of their claims. Plaintiffs
fail to allege any injury stemming from the alleged violation of the Tenth Amendment. Nor do they allege
any injury to their constitutional or statutory rights under the Fourteenth Amendment and the Voting Rights
Act. In contrast, for example, to the original Dallas plaintiffs, these plaintiffs do not allege that their vote is
diluted, or that they have suffered injury "as a direct result of having personally been denied equal treatment."
Id. Their asserted right "not to be governed by public officials not chosen under state law using race-based
selection criteria" is not a cognizable injury in the Article III sense. Merely sharing an interest generally with
the public at large in the proper application of the Constitution and laws is insufficient to allege an injury.
See Arizonans, 520 U.S. at 64, 117 S. Ct. 1055.

                                                        22
        Appellees insist that they challenged Act 1 in its entirety, not District 4 in isolation. That is true. It
        is also irrelevant. The fact that Act 1 affects all Louisiana voters by classifying each of them as a
        member of a particular congressional district does not mean-even if Act 1 inflicts race-based injury
        on some Louisiana voters-that every Louisiana voter has standing to challenge Act 1 as a racial
        classification. Only those citizens able to allege injury "as a direct result of having personally been
        denied equal treatment," Allen, 104 S. Ct. 3315, 468 U.S. at 755, may bring such a challenge, and
        citizens who do so carry the burden of proving their standing as well their case on the merits.

Hays, 115 S. Ct. 2431, 515 U.S. at 746. The election scheme currently in place in Dallas County affects the

voters of Dallas County to the same extent that the Louisiana districting scheme affected appellees in Hays.

However, as that case makes clear, Article III requires something more than merely being affected in order

to assert a cognizable injury. The racial classification suffered by those residents of a racially gerrymandered

district meets this requirement; mere "residence in the area directly affected by the allegedly illegal voting

scheme," maj. op. at 3280, n. 11, does not.

        Just as Wilson and Middlebrooks have not demonstrated that they have standing to bring this

independent action, I do not believe that they could have overcome their standing problem by moving to

intervene in the earlier suit. "The decision to seek review is not to be placed in the hands of concerned

bystanders, persons who would seize it as a vehicle for the vindication of value interests." Arizonans, 117
S. Ct. 1055, 520 U.S. at 64 (citations and internal quotations marks omitted). If the only bar to plaintiffs'

standing in this case were, as the majority suggests, the technical requirement that they intervene pursuant

to Federal Rule of Civil Procedure 24 instead of bringing this lawsuit as an independent action, I agree that

the case, under the circumstances presented here, might not warrant reversal.4 However, "[a]n intervenor

cannot step into the shoes of the original party unless the intervenor independently 'fulfills the requirements

of Article III.' " Arizonans, 117 S. Ct. 1055, 520 U.S. at 64 (internal citation omitted). Nothing in this record

supports a conclusion that Wilson and Middlebrooks could do so here.




    4
     The majority makes reference to Martin v. Wilks, 490 U.S. 755, 762-67, 109 S. Ct. 2180, 104 L. Ed. 2d
835 (1989), a Title VII race discrimination case. Wilks is not helpful on the issue of plaintiffs' Article III
standing to bring an independent action, as it addressed only the issue of mandatory intervention. There was
no question in that case as to whether plaintiffs alleged a cognizable injury.

                                                       23
        Because plaintiffs have failed to allege an injury which satisfies the requirements of Article III, I

believe this suit should be dismissed for lack of jurisdiction, and accordingly, I dissent.




                                                      24